FULMER, Chief Judge.
James O. May appeals the denial of his motion for postconviction relief in which he raised five grounds of ineffective assistance of counsel. We affirm the trial court’s denial of grounds one, two, three, and five without discussion. However, we reverse the summary denial of ground four and remand for further proceedings.
In ground four, May asserted that trial counsel was ineffective for failing to properly interview, during the voir dire, three prospective jurors who had relatives involved in law enforcement. The trial court summarily denied this claim based on a *838finding that “this record does not establish any identifiable deficiencies in trial Counsel’s voir dire examination.” Unfortunately, the trial court failed to attach any portions of the record upon which it relied to deny this claim, as it was required to do. See Odom v. State, 770 So.2d 195 (Fla. 2d DCA 2000). We, therefore, reverse and remand for the trial court to either attach those portions of the record that conclusively refute the claim or conduct an evi-dentiary hearing on this issue.
Affirmed in part, reversed in part, and remanded for further proceedings.
DAVIS, J. and FUENTE, WILLIAM, Associate Judge, Concur.